Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

  

THIS SUBSCRIPTION AGREEMENT (“Agreement”) is made as of the 6th day of February,
2015 by and among Selectica, Inc., a Delaware corporation (the “Company”), and
the Investors set forth on the signature pages affixed hereto (each an
“Investor” and collectively the “Investors”).

 

Recitals

 

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and

 

B. Immediately following and conditioned upon the approval by the stockholders
of the Company of the Proposal (as defined in Section 7.5 below), the Investors
wish to purchase from the Company, and the Company wishes to sell and issue to
the Investors, upon the terms and subject to the conditions stated in this
Agreement, (i) an aggregate of up to 65,955 shares (the “Common Shares” or the
“Shares”) of the Company’s Common Stock, par value $0.0001 per share (the
“Common Stock”) and (ii) warrants to purchase an aggregate of up to 32,975
shares of Common Stock (subject to adjustment) (the “Warrant Shares”) at an
exercise price of $6.00 per share (subject to adjustment) in the form attached
hereto as Exhibit A (the “Warrants”), all at a purchase price of $4.70 per
Common Share plus the related Warrant (the “Per Share Price”); and

 

C. Contemporaneous with the execution and delivery of this Agreement, the
Company is executing and delivering the Other Agreement with the Other
Investors, pursuant to which the Company will agree to issue and sell to such
Other Investors the Other Securities in a separate closing (the “Initial
Closing”).

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

  

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

  

“Business Day” means any day, other than a Saturday or Sunday or other day, on
which banks in the City of New York are authorized or required by law or
executive order to remain closed.

   

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

  

“Initial Closing” has the meaning set forth in Recital C above.

 

 
 

--------------------------------------------------------------------------------

 

     

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.

   

“Nasdaq” means The Nasdaq Capital Market.

 

“Other Agreement” means the Purchase Agreement among the Company and the Other
Investors pursuant to which the Other Investors are agreeing to purchase the
Other Securities in the Initial Closing at a price per share of Series F
Preferred Stock (on an as-converted to Common Stock basis) and related Other
Warrant equal to the Per Share Price for a total purchase price of $5,585,000.

 

“Other Investors” means the other investors purchasing the Other Securities in
the Initial Closing pursuant to the Other Agreement.

 

“Other Securities” means an aggregate of (i) 118,829.1 shares of Series F
Preferred Stock and (ii) warrants, substantially in the form of the Warrants
(the “Other Warrants”), to purchase an aggregate of 594,143 shares of Common
Stock to be purchased by the Other Investors in the Initial Closing pursuant to
the Other Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Proposal” has the meaning set forth in Section 7.5.

 

“Purchase Price” means Three Hundred Ten Thousand Dollars ($310,000).

  

“Required Investors” means (i) prior to the Subsequent Closing, the Investors
hereunder who, together with their Affiliates, have agreed to purchase a
majority of the Securities to be sold hereunder and (ii) from and after the
Subsequent Closing the Investors hereunder who, together with their Affiliates,
beneficially own (calculated in accordance with Rule 13d-3 under the 1934 Act
without giving effect to any limitation on the exercise of the Warrants set
forth therein) a majority of the Common Shares and the Warrant Shares issuable
pursuant hereto.

  

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

“Transaction Documents” means this Agreement and the Warrants.

   

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

 
 

--------------------------------------------------------------------------------

 

   

2. Purchase and Sale of the Shares and Warrants. Subject to the terms and
conditions of this Agreement, on the Subsequent Closing Date, each Investor
shall severally, and not jointly, purchase, and the Company shall sell and issue
to each Investor, the Shares and Warrants in the amounts set forth opposite such
Investor’s name on the signature pages attached hereto in exchange for the
portion of the Purchase Price equal to the Per Share Price multiplied by the
number of Shares to be purchased by such Investor as specified in Section 3
below.

 

3. Closing. Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by the Investors (except with respect
to the condition that the Proposal be approved by the stockholders of the
Company, which condition cannot be waived), each Investor shall promptly, but no
more than one Business Day thereafter, cause a wire transfer in same day funds
to be sent to the account of the Company as instructed in writing by the
Company, in an amount representing such Investor’s pro rata portion of the
Purchase Price as set forth on the signature pages to this Agreement. On the
date (the “Subsequent Closing Date”) the Company receives the Purchase Price,
the certificates evidencing the Shares and Warrants shall be released by the
Company to the Investors (the “Subsequent Closing”). The Subsequent Closing of
the purchase and sale of the Shares and Warrants shall take place at the offices
of DLA Piper LLP (US), 2000 University Avenue, East Palo Alto, California,
94303, or at such other location and on such other date as the Company and the
Investors shall mutually agree.

 

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that:

 

4.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties. Each of the Company and its
Subsidiaries is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to be in good standing or so qualify has not had and could
not reasonably be expected to have a Material Adverse Effect.

 

4.2 Authorization. The Company has all corporate power and authority and, except
for the approval of the Proposal by its stockholders as contemplated in Section
7.5, has taken all requisite action on the part of the Company, its officers,
directors and stockholders necessary for (i) the authorization, execution and
delivery of the Transaction Documents, (ii) the authorization of the performance
of all obligations of the Company hereunder or thereunder, and (iii) the
authorization, issuance (or reservation for issuance) and delivery of the
Securities. The Transaction Documents, upon execution and delivery thereof by
the Company, will constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

   

4.3 Valid Issuance. The Common Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws. The Warrants have been duly and validly authorized.
Upon the due exercise of the Warrants, the Warrant Shares will be validly
issued, fully paid and non-assessable free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws and except for those created
by the Investors. The Company has reserved a sufficient number of shares of
Common Stock for issuance upon the exercise of the Warrants.

 

 
 

--------------------------------------------------------------------------------

 

    

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

 

5.1 Organization and Existence. Such Investor, if such Investor is an entity, is
a validly existing corporation, limited partnership or limited liability company
and has all requisite corporate, partnership or limited liability company power
and authority, and if such Investor is a natural person, all requisite power and
authority, to invest in the Securities pursuant to this Agreement.

 

5.2 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each will constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

5.3 Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Neither such Investor nor any
Affiliate of such Investors is a broker-dealer registered with the SEC under the
1934 Act or an entity engaged in a business that would require it to be so
registered.

  

5.4 Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

 

5.5 Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

5.6 Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

 

(a) “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

 

 
 

--------------------------------------------------------------------------------

 

  

(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

 

5.7 Accredited Investor. Such Investor is, and on the date such Investor
exercises any of its Warrants it will be, an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act, as amended by the
Dodd-Frank Wall Street Reform and Consumer Protection Act.

   

5.8 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

 

5.9 Prohibited Transactions. Within thirty (30) days prior to the date hereof,
neither such Investor nor any Affiliate of such Investor which (x) had knowledge
of the transactions contemplated hereby, (y) has or shares discretion relating
to such Investor’s investments or trading or information concerning such
Investor’s investments, including in respect of the Securities, or (z) is
subject to such Investor’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) has, directly or
indirectly, effected or agreed to effect any short sale, whether or not against
the box, established any “put equivalent position” (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”). Prior to the earlier to occur of (i) the termination of this
Agreement or (ii) the effective date of a registration statement registering the
securities issued hereunder, such Investor shall not, and shall cause its
Trading Affiliates not to, engage, directly or indirectly, in a Prohibited
Transaction. Such Investor acknowledges that the representations, warranties and
covenants contained in this Section 5.9 are being made for the benefit of the
Investors as well as the Company and that each of the other Investors shall have
an independent right to assert any claims against such Investor arising out of
any breach or violation of the provisions of this Section 5.9.

 

5.10 Rule 506 Compliance. Such Investor is not subject to any Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”), except for Disqualification Events covered by Rule
506(d)(2)(ii) or (iii) under the Securities Act and disclosed in writing in
reasonable detail to the Company.

  

6. Conditions to Subsequent Closing.

 

6.1 Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase the Shares and the Warrants at the Subsequent Closing is subject to the
satisfaction, on or prior to the Subsequent Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

  

(a) The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Subsequent Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Subsequent Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date. The Company shall have performed
in all material respects all obligations and covenants herein required to be
performed by it on or prior to the Subsequent Closing Date.

 

 
 

--------------------------------------------------------------------------------

 

  

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.

   

(c) The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Common Shares and the Warrant Shares on
the Nasdaq Capital Market.

  

(d) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

  

(e) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

 

6.2 Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares and the Warrants at the Subsequent Closing is subject to
the satisfaction on or prior to the Subsequent Closing Date of the following
conditions, any of which may be waived by the Company:

 

(a) The representations and warranties made by the Investors in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7 and 5.10 (the “Investment Representations”), shall be true
and correct in all material respects when made, and shall be true and correct in
all material respects on the Subsequent Closing Date with the same force and
effect as if they had been made on and as of said date. The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Subsequent Closing Date with the same
force and effect as if they had been made on and as of said date. The Investors
shall have performed in all material respects all obligations and covenants
herein required to be performed by them on or prior to the Subsequent Closing
Date.

 

(b)     The Investors shall have delivered the Purchase Price to the Company.

 

(c)     The Proposal shall have been approved by the Company’s stockholders.

  

6.3 Termination of Obligations to Effect Subsequent Closing; Effects.

 

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Subsequent Closing shall terminate as follows:

 

 
 

--------------------------------------------------------------------------------

 

  

(i) Upon the mutual written consent of the Company and the Investors;

 

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;
or

  

(iii) By either the Company or any Investor (with respect to itself only) if the
Initial Closing has not occurred;

 

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Subsequent Closing shall not
then be in breach of any of its representations, warranties, covenants or
agreements contained in this Agreement or the other Transaction Documents if
such breach has resulted in the circumstances giving rise to such party’s
seeking to terminate its obligation to effect the Subsequent Closing.

 

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Subsequent Closing pursuant to this Section 6.3,
written notice thereof shall forthwith be given to the other Investors by the
Company and the other Investors shall have the right to terminate their
obligations to effect the Subsequent Closing upon written notice to the Company
and the other Investors. Nothing in this Section 6.3 shall be deemed to release
any party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

7. Covenants and Agreements of the Company.

 

7.1 Reservation of Common Stock. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the exercise of the Warrants, such number of shares
of Common Stock as shall from time to time equal the number of shares sufficient
to permit the exercise of the Warrants issued pursuant to this Agreement in
accordance with their respective terms.

   

7.2 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

  

7.3 Listing of Underlying Shares and Related Matters. Subject to the provisions
of Section 7.9, the Company shall take commercially reasonable efforts to cause
the Common Shares and the Warrant Shares to be approved for listing on Nasdaq no
later than the Subsequent Closing Date. Further, if the Company applies to have
its Common Stock or other securities traded on any other principal stock
exchange or market, it shall include in such application the Common Shares and
the Warrant Shares and will take such other action as is necessary to cause such
Common Stock to be so listed. The Company will use commercially reasonable
efforts to continue the listing and trading of its Common Stock on Nasdaq and,
in accordance, therewith, will use commercially reasonable efforts to comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of such market or exchange, as applicable.

   

7.4 Removal of Legends. In connection with any sale or disposition of the
Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, the Company shall or, in the case of Common Stock, shall cause the
transfer agent for the Common Stock (the “Transfer Agent”) to issue replacement
certificates representing the Securities sold or disposed of without restrictive
legends. Upon the earlier of (i) a registration for resale or (ii) the Shares
becoming freely tradable by a non-affiliate pursuant to Rule 144 the Company
shall (A) deliver to the Transfer Agent irrevocable instructions that the
Transfer Agent shall reissue a certificate representing shares of Common Stock
without legends upon receipt by such Transfer Agent of the legended certificates
for such shares, together with either (1) a customary representation by the
Investor that Rule 144 applies to the shares of Common Stock represented thereby
or (2) a statement by the Investor that such Investor has sold the shares of
Common Stock represented thereby in accordance with the plan of distribution
contained in any applicable registration statement, and (B) cause its counsel to
deliver to the Transfer Agent one or more blanket opinions to the effect that
the removal of such legends in such circumstances may be effected under the 1933
Act. From and after the earlier of such dates, upon an Investor’s written
request, the Company shall promptly cause certificates evidencing the Investor’s
Securities to be replaced with certificates which do not bear such restrictive
legends, and Warrant Shares subsequently issued upon due exercise of the
Warrants shall not bear such restrictive legends provided the provisions of
either clause (i) or clause (ii) above, as applicable, are satisfied with
respect thereto.

 

 
 

--------------------------------------------------------------------------------

 

  

7.5 Proxy Statement; Stockholders Meeting. Promptly following the execution and
delivery of this Agreement the Company shall take all action necessary to call a
meeting of its stockholders (the “Stockholders Meeting”), for the purpose of
seeking approval of the Company’s stockholders for (i) the issuance and sale to
the Investors of the Securities and the issuance and sale to the Other Investors
of the Other Securities and (ii) an amendment to the Company’s Certificate of
Incorporation in order to increase the authorized number of shares of Common
Stock thereunder to 35,000,000 for the purpose of reserving a sufficient number
of shares of Common Stock for (x) the issuance of (A) shares of Common Stock
issuable upon conversion of the Series F Preferred Stock, (B) the Warrant
Shares, and (C) shares of Common Stock that may be issued or reserved for
issuance in connection with future acquisitions or fundraising transactions by
the Company, and (y) increases in the number of shares reserved for issuance
under the Company’s equity incentive plans ((i) and (ii) collectively, the
“Proposal”). In connection therewith, the Company will promptly prepare and file
with the SEC proxy materials (including a proxy statement and form of proxy) for
use at the Stockholders Meeting and, after receiving and promptly responding to
any comments of the SEC thereon, shall promptly mail such proxy materials (or,
if permitted, notice of the availability of such proxy materials) to the
stockholders of the Company. Each Investor shall promptly furnish in writing to
the Company such information relating to such Investor and its investment in the
Company as the Company may reasonably request for inclusion in the Proxy
Statement. The Company will comply with Section 14(a) of the 1934 Act and the
rules promulgated thereunder in relation to any proxy statement (as amended or
supplemented, the “Proxy Statement”) and any form of proxy to be sent or made
available to the stockholders of the Company in connection with the Stockholders
Meeting, and the Proxy Statement shall not, on the date that the Proxy Statement
(or any amendment thereof or supplement thereto) is first mailed or made
available to stockholders or at the time of the Stockholders Meeting, contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein not false or misleading,
or omit to state any material fact necessary to correct any statement in any
earlier communication with respect to the solicitation of proxies or the
Stockholders Meeting which has become false or misleading. If the Company should
discover at any time prior to the Stockholders Meeting any event relating to the
Company or any of its Subsidiaries or any of their respective Affiliates,
officers or directors that is required to be set forth in a supplement or
amendment to the Proxy Statement, in addition to the Company's obligations under
the 1934 Act, the Company will promptly inform the Investors thereof.

 

 
 

--------------------------------------------------------------------------------

 

    

7.6     Registration Statement. Upon written request of the Required Investors
after the Subsequent Closing Date, the Company shall use reasonable commercial
efforts to cause the Shares issued at the Subsequent Closing Date and the
Warrant Shares issuable upon exercise of the Warrants issued (the “Insider
Registrable Securities”) to be registered under the 1933 Act so as to permit the
resale thereof, and in connection therewith shall use its reasonable commercial
efforts to prepare and file a registration statement (the “Registration
Statement”) with the SEC with respect to the Insider Registrable Securities as
soon as practicable thereafter and shall use its reasonable commercial efforts
to cause the Registration Statement to become effective thereafter. The Company
shall not be required to effect more than one (1) registration under this
Section 7.6. The offering made pursuant to such registration shall not be
underwritten. Notwithstanding the foregoing, in the event the filing of the
Registration Statement would in any way limit or delay the registration of any
Registrable Securities under that certain Registration Rights Agreement dated as
of the date hereof by and among the Company and the Other Investors named in the
Other Agreement, the Company may delay the filing of the Registration Statement
hereunder until such time as such registration would not otherwise limit or
delay the registration of the Registrable Securities.

 

8. Survival. The representations, warranties, covenants and agreements contained
in this Agreement shall survive the Subsequent Closing of the transactions
contemplated by this Agreement.

  

9. Miscellaneous.

 

9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investors, as
applicable. The provisions of this Agreement shall inure to the benefit of and
be binding upon the respective permitted successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

9.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by electronic mail during normal business hours of
the recipient, and if not sent during normal business hours, then on the
recipient’s next business day, (iv) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (v) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:

 

 
 

--------------------------------------------------------------------------------

 

  

If to the Company:

 

Selectica, Inc.

2121 South El Camino Real, 10th Floor

San Mateo, California 94403

Attention: Todd A. Spartz

Fax: (650) 532-1505

E-mail: tspartz@selectica.com

 

With a copy to:

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, California 94303

Attention: Eric Wang

Fax: (650) 687-1205

E-mail: eric.wang@dlapiper.com

 

If to the Investors:

 

to the addresses set forth on the signature pages hereto.

 

9.5 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.

  

9.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Investors. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.

  

9.7 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

9.8 Entire Agreement. This Agreement, including the Exhibits and the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

 

9.9 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

 

 
 

--------------------------------------------------------------------------------

 

   

9.10 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

9.11 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

 

[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement or
caused their duly authorized officers to execute this Subscription Agreement as
of the date first above written.

 

The Company:

SELECTICA, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

  Name: Blaine Mathieu     Title: Chief Executive Officer  

 

 

[SIGNATURE PAGE TO SELECTICA, INC. SUBSCRIPTION AGREEMENT]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Subscription Agreement or
caused their duly authorized officers to execute this Subscription Agreement as
of the date first above written.

 

The Investors:

 

 

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate Purchase Price: $

Number of Shares:

Number of Warrants:

  

 

[SIGNATURE PAGE TO SELECTICA, INC. SUBSCRIPTION AGREEMENT]

 